The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                            February 3, 2022

                                2022COA14

No. 17CA1079, People v. Buckner — Constitutional Law —
Fourth Amendment — Searches and Seizures — Warrantless
Search; Crimes — Unlawful Sexual Behavior — Victim’s and
Witness’s Prior History


     A division of the court of appeals considers whether the

district court plainly erred by allowing the prosecution to, first,

comment regarding the defendant’s exercise of his Fourth

Amendment right to refuse to consent to a warrantless search and,

second, ask the jury to render a guilty verdict to do justice for the

victim. A majority of the division concludes that the comments

were obviously improper, cumulatively undermined the

fundamental fairness of the trial, and cast doubt on the reliability of

the jury’s verdict. Although the partial dissent disagrees that the
prosecutor’s comments warrant reversal, the division reverses the

defendant’s convictions and remands for a new trial.

     Because the issue is likely to arise on remand, the division

also concludes that the district court erred by denying the

defendant an evidentiary hearing on his motion to admit evidence

that the victim had a history of false reporting of sexual assaults.

The division concludes that the defendant’s offer of proof was

sufficient to warrant a hearing. In so doing, the division concludes,

as a matter of first impression, that the plain statutory language

“history of false reporting of sexual assaults” in Colorado’s rape

shield statute, section 18-3-407(2), C.R.S. 2021, does not require

that the allegedly false report be made to law enforcement.
COLORADO COURT OF APPEALS                                          2022COA14


Court of Appeals No. 17CA1079
City and County of Denver District Court No. 15CR5224
Honorable Martin F. Egelhoff, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Larry D. Buckner,

Defendant-Appellant.


                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                  Division III
                         Opinion by JUDGE BROWN
                             Lipinsky, J., concurs
                Furman, J., concurs in part and dissents in part

                         Announced February 3, 2022


Philip J. Weiser, Attorney General, Ellen Michaels, Assistant Attorney General,
Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Lynn Noesner, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant, Larry D. Buckner, appeals his judgment of

 conviction and sentence for kidnapping and sexual assault. He

 contends that the district court (1) plainly erred by allowing the

 prosecution to engage in reversible misconduct and (2) erred by

 failing to hold an evidentiary rape shield hearing. We agree with

 both contentions.1

¶2    First, we conclude that the district court plainly erred by

 allowing prosecutors to improperly comment on Buckner’s exercise

 of his Fourth Amendment right to refuse to consent to a warrantless

 search and to improperly pressure the jury to render a guilty verdict

 to do justice for the victim. Considered cumulatively, these errors

 require us to reverse his convictions and remand for a new trial.

¶3    Because the issue is likely to arise on remand, we also

 conclude that the district court erred by denying Buckner an

 evidentiary hearing on his motion to admit evidence that the victim

 had a history of false reporting of sexual assaults. In so doing, and

 as a matter of first impression, we reject the People’s argument that


 1On appeal, Buckner also contends that the Sex Offender Lifetime
 Supervision Act of 1998 is unconstitutional. Because we reverse
 his convictions as set forth below, we need not address the
 constitutionality of his sentence.

                                   1
 section 18-3-407(2), C.R.S. 2021, requires that the allegedly false

 reports contemplated by the statute be made to law enforcement.

                           I.   Background

¶4    On September 18, 2015, J.D. told police that she had been

 physically assaulted the previous night by an unknown assailant in

 an alley several blocks from her apartment. That same day, a

 sexual assault nurse examiner (SANE) evaluated J.D. and

 documented bodily and genital trauma.

¶5    Four days later, J.D. had a follow-up interview with police

 about the September 17 attack. This time she told police that one

 of her neighbors “pulled [her] into his apartment, threw [her] on the

 couch,” and proceeded to beat and sexually assault her in his

 apartment for approximately eight hours starting late on the night

 of September 17 and into the early morning of September 18. She

 admitted that she fabricated the alley attack story but said she did

 so because she was scared. From a photo array, J.D. identified

 Buckner, one of her neighbors, as the perpetrator.

¶6    Police arrested Buckner and the People charged him with one

 count of second degree kidnapping, two counts of sexual assault,




                                   2
 one count of first degree assault, and one count of second degree

 assault.

¶7    Buckner went to trial on the charges in October 2016. His

 theory of the case was that J.D.’s physical injuries were caused by

 her girlfriend during a domestic dispute and that he and J.D. had a

 consensual encounter. The jury acquitted Buckner of the assault

 charges but hung on the kidnapping and sexual assault charges, so

 the court declared a mistrial.

¶8    Buckner was retried on the kidnapping and sexual assault

 charges in February 2017. The prosecution and defense theories

 remained the same.

¶9    On cross-examination, J.D. admitted that, after she put her

 daughter to bed on the night of September 17, she was “kind of

 drunk” and had a “loud” fight with her then-underage girlfriend

 (now wife) that lasted forty minutes, during which she “ripped a

 couple papers off the wall” and “stomped on the ground.” She

 denied the fight was physical. The fight ended when J.D.’s

 girlfriend called her mother to pick her up. According to J.D., while

 she was escorting her girlfriend downstairs, Buckner came to his

 doorway and spoke to the couple. J.D.’s girlfriend asked Buckner


                                   3
  not to call the police to report the fight; Buckner agreed so long as

  J.D.’s girlfriend left.

¶ 10    After her girlfriend left, J.D. said she was trying to go back to

  her apartment when Buckner grabbed her, pulled her inside his

  apartment, and threw her to the couch. J.D. testified to the various

  sexual acts Buckner forced on her, including forcing her to perform

  oral sex on him and forcing her to engage in vaginal and anal

  intercourse. She said that Buckner’s penis was erect when he was

  raping her and that he ejaculated multiple times.

¶ 11    The prosecution presented the testimony of a DNA analyst,

  who was able to verify that Buckner’s DNA was found on J.D.’s

  vagina, labia, and neck. The DNA analyst did not detect

  spermatozoa in the samples and was thus unable to verify that

  Buckner had ejaculated on or in J.D.

¶ 12    At trial, Buckner called two witnesses. Buckner’s ex-girlfriend

  testified that, in September 2015, he used a catheter every four

  days and was unable to “obtain an erection.” She further testified

  that Buckner had been unable to have an erection since he had

  surgery in 2010.




                                      4
¶ 13   One of Buckner’s friends testified that he was with Buckner

  for part of the evening on September 17. He said that Buckner was

  concerned about medication he had taken, was nauseated, and

  threw up a couple of times. He testified that, while he was in

  Buckner’s apartment, he heard fighting in the apartment upstairs

  — including “[t]humping, falling, running.” He said that two women

  knocked on Buckner’s door and asked him not to call the police.

  Buckner’s friend also testified that he left while Buckner was still

  standing in his doorway speaking to the women. As he passed the

  women on his way out, he observed “scars or bruising” and

  scratches on J.D.

¶ 14   In closing argument, Buckner’s attorney argued that J.D. “got

  into a physical altercation in the upstairs apartment with [her

  girlfriend] on the evening in question, September 17, 2015.” He

  argued that J.D. sustained “significant visible injuries” during the

  fight. Afterward, J.D. and Buckner had “some kind of consensual

  encounter” during which his DNA was transferred to her, but they

  did not have sexual intercourse because Buckner could not have an

  erection. Defense counsel argued that J.D. was motivated to lie

  about what took place that night because she “got beaten brutally


                                     5
  by her girlfriend” and “couldn’t tell the truth” because her girlfriend

  was underage. J.D. feared her girlfriend “was very likely going to be

  arrested” for what happened that night.

¶ 15   After the second trial, the jury convicted Buckner of

  kidnapping and sexual assault.

                               II.   Analysis

                      A.    Prosecutorial Misconduct

¶ 16   Buckner contends that the district court plainly erred by

  allowing prosecutors to improperly (1) comment on his refusal to

  consent to a DNA test as evidence of his guilt and (2) pressure the

  jury to do justice for the victim. We conclude that both comments

  were obviously improper and that together they cast doubt on the

  reliability of the conviction, requiring reversal.

         1.    Standard of Review and Generally Applicable Law

¶ 17   We engage in a two-step analysis when reviewing a claim of

  prosecutorial misconduct. Wend v. People, 235 P.3d 1089, 1096

  (Colo. 2010). First, we “must determine whether the prosecutor’s

  questionable conduct was improper based on the totality of the

  circumstances and, second, whether such actions warrant reversal

  according to the proper standard of review.” Id.


                                      6
¶ 18    Closing argument may properly include the facts in evidence

  and the reasonable inferences drawn from those facts, as well as

  the law on which the jury has been instructed. Domingo-Gomez v.

  People, 125 P.3d 1043, 1048 (Colo. 2005). A prosecutor must not

  “intentionally misstate the evidence or mislead the jury as to the

  inferences it may draw” from that evidence. Id. at 1049 (quoting

  ABA Standards for Crim. Just., Prosecution Function & Def.

  Function § 3-5.8 (3d ed. 1993) (hereinafter, ABA Standards)).

¶ 19    We acknowledge that a prosecutor must have “wide latitude in

  the language and presentation style used to obtain justice.” Id. at

  1048. But while a prosecutor is “free to strike hard blows,” she “is

  not at liberty to strike foul ones.” Id. (quoting Wilson v. People, 743

  P.2d 415, 418 (Colo. 1987)). Indeed, “[w]hile a prosecutor can use

  every legitimate means to bring about a just conviction, she has a

  duty to avoid using improper methods designed to obtain an unjust

  result.” Id. “Overzealous advocacy that undermines the quest for

  impartial justice by defying ethical standards cannot be permitted.”

  Id.

¶ 20    Defense counsel did not object to the statements Buckner

  contends constitute prosecutorial misconduct. We review alleged


                                     7
  prosecutorial misconduct to which no contemporaneous objection

  was made for plain error. Id. at 1053. Plain error occurs only when

  an error is obvious and so undermines the fundamental fairness of

  the trial itself as to cast serious doubt on the reliability of the jury’s

  verdict. Id. “Only prosecutorial misconduct which is ‘flagrantly,

  glaringly, or tremendously improper’ warrants reversal.” Id.

  (quoting People v. Avila, 944 P.2d 673, 676 (Colo. App. 1997)). If we

  find multiple instances of prosecutorial misconduct, we “must

  carefully review whether the cumulative effect of the prosecutor’s

  statements so prejudiced the jury’s verdict as to affect the

  fundamental fairness” of the trial. Id.

                  2.    Refusal to Consent to a DNA Test

¶ 21   Buckner contends that the prosecutor improperly commented

  on his “refusal” to consent to a DNA test. We agree.

                       a.    Additional Background

¶ 22   After his arrest, Buckner voluntarily spoke with Detective

  Mary McIver for about thirty minutes in the jail. During the

  recorded conversation, the detective asked Buckner about

  consenting to a DNA test. Buckner was equivocal — he neither

  consented to nor refused a DNA test. Instead, he pondered aloud


                                      8
  how his DNA could be found on J.D. and, if it was found there, “is it

  [his] fault?” By the end of the conversation, the detective told

  Buckner that she would get a court order for the DNA test.

¶ 23   Ultimately, the prosecution secured a court order for a buccal

  swab from Buckner. As noted, Buckner’s DNA was detected on

  swabs from J.D.’s vagina, labia, and neck.

¶ 24   In opening statement, the prosecutor focused on the

  importance of the DNA evidence, telling the jury, “We got his

  DNA . . . his DNA is inside her vagina, DNA on the outside of her

  vagina, DNA is on her anus.”

¶ 25   During trial, without objection from defense counsel, the

  prosecutor elicited testimony that, pursuant to a court order for a

  buccal swab, an investigator with the District Attorney’s Office had

  taken a saliva sample from Buckner in an interview room at the

  courthouse. The prosecutor also admitted the recorded

  conversation between Buckner and the detective into evidence for




                                    9
  the jury’s consideration, again without a contemporaneous

  objection from Buckner.2

¶ 26    In closing argument, when arguing to the jury about why it

  should discount “Mr. Buckner’s side” of the story, the prosecutor

  told the jury, “[Buckner] refuses to give his DNA sample to Detective

  McIver. In fact, he gets visibly nervous, starts stuttering on the

  interview when she’s asking about the DNA.” Defense counsel did

  not object.

        b.      Right to Refuse to Consent to a Warrantless Search

¶ 27    By prohibiting unreasonable searches and seizures, the

  Fourth Amendment to the United States Constitution “necessarily

  grants to individuals the right to refuse warrantless entries and

  searches.” People v. Pollard, 2013 COA 31M, ¶ 26. A cheek swab or

  saliva sample to obtain DNA is a search subject to Fourth

  Amendment protections. See People v. Lancaster, 2015 COA 93, ¶

  14.




  2 Before trial, Buckner moved to suppress his statements and all
  evidence gathered as a result of such statements as involuntarily
  given and a violation of Miranda v. Arizona, 384 U.S. 436 (1966).
  The court denied the motion.

                                     10
¶ 28   It is well settled that a person should not be penalized for

  exercising a constitutional privilege. Pollard, ¶ 25 (collecting cases).

  Thus, “a person’s refusal to consent to a search may not be used by

  the prosecution — either through the introduction of evidence or by

  explicit comment — to imply the person’s guilt of a crime.” Id. at

  ¶ 32. “[T]he prosecution impermissibly ‘uses’ a person’s refusal to

  consent to a search when it introduces evidence of the refusal,

  without having a proper purpose for admission of the evidence, or

  when it argues to the jury that such evidence is probative of guilt.”

  Id. at ¶ 30. The prosecution may properly use evidence of a

  person’s refusal to consent to a warrantless search for purposes

  other than to support an inference of guilt. Id. at ¶ 29.

                              c.    Analysis

¶ 29   Buckner contends that it was improper for the prosecutor to

  “emphasize Buckner’s guilt and/or consciousness of guilt based on

  his refusal to consent to a warrantless body search.” We agree.

¶ 30   The People acknowledge that it would be improper for the

  prosecution to introduce evidence of, or urge an inference of guilt

  based on, a defendant’s refusal to consent to a cheek swab. See

  Pollard, ¶ 28; Lancaster, ¶ 14. They argue, however, that


                                     11
  introduction of the challenged evidence and the prosecutor’s

  comments about it could not have impermissibly penalized Buckner

  for exercising his constitutional right to refuse to consent to the

  cheek swab because Buckner never actually refused to consent.

¶ 31   True, during his conversation with the detective, Buckner

  neither agreed nor refused to submit to a DNA test. He asked

  questions. He appeared confused. He was equivocal.3 At trial,

  however, the prosecutor unequivocally characterized Buckner’s

  statements to the detective as a refusal to consent to the search.

  She said, “He refuses to give his DNA sample to Detective McIver.”

¶ 32   During closing argument, a prosecutor may “point to different

  pieces of evidence and explain their significance within the case.”

  Domingo-Gomez, 125 P.3d at 1048. Although arguments of counsel

  are not evidence, People v. Rodriguez, 914 P.2d 230, 278 (Colo.

  1996), a prosecutor should not intentionally misstate the evidence



  3On appeal, Buckner also contends that the district court plainly
  erred by admitting evidence that he did not voluntarily consent to
  have his DNA sample taken. Because Buckner did not clearly
  consent to or refuse the search, however, we doubt admission of the
  evidence constituted plain error. But we need not decide this
  question because we reverse based on how the prosecution
  mischaracterized and misused the evidence.

                                    12
  or mislead the jury as to the inferences it may draw from that

  evidence, Domingo-Gomez, 125 P.3d at 1049. Indeed, “[p]rosecutors

  have a higher ethical responsibility than other lawyers because of

  their dual role as both the sovereign’s representative in the

  courtroom and as advocates for justice.” Id. Because prosecutors

  represent the State and the People of Colorado, “their ‘argument is

  likely to have significant persuasive force with the jury.’” Id.

  (quoting ABA Standards § 3-5.8 cmt.).

¶ 33   Under these circumstances, given the prosecutor’s

  characterization of Buckner’s conduct, it would have been

  reasonable for a juror to reach the suggested conclusion — that

  Buckner refused to consent to a DNA test — from the admitted

  evidence. We are not persuaded by the People’s argument that

  Buckner’s Fourth Amendment rights were not implicated because

  he “neither agreed to nor refused a DNA test.”

¶ 34   The People next contend that the prosecution did not

  introduce or use evidence of Buckner’s refusal to consent to the

  DNA test for an improper purpose. See Pollard, ¶ 29 (collecting

  cases where evidence of a refusal to consent to search was admitted

  for a proper purpose, including to impeach a defendant’s assertion


                                     13
  that he did not live at a particular place, to rebut a claim of

  cooperation or self-defense, or to establish dominion or control over

  premises). They argue that Buckner’s “sudden nervousness when

  asked about DNA testing indicated that his prior story was not

  truthful.” We are not persuaded.

¶ 35   We acknowledge that the prosecutor did not expressly state

  that the jury should consider Buckner’s refusal to consent to a DNA

  test as evidence of his guilt, but the prosecutor’s use of refusal

  evidence may be improper even in the absence of such an overt

  statement. See id. at ¶ 31 (“The introduction of this type of

  evidence is erroneous, even if it is not accompanied by, or followed

  with, an explicit reference or comment relating it to the defendant’s

  consciousness of guilt . . . .”). As the Ninth Circuit has explained,

  the prosecution’s use of evidence that a defendant refused a search

  “can have but one objective to induce the jury to infer guilt.” United

  States v. Prescott, 581 F.2d 1343, 1352 (9th Cir. 1978). The

  prosecutor can argue that, “if the defendant were not trying to hide

  something,” they would have consented to the search. Id.

  “[W]hether the argument is made or not, the desired inference may




                                     14
  be well drawn by the jury.” Id. This is why “the evidence is

  inadmissible in the case of refusal to let the officer search.” Id.

¶ 36   Moreover, although prosecutors are generally permitted to

  comment on the demeanor of an individual during an interview, see

  People v. Thames, 2019 COA 124, ¶ 32, the prosecutor here did not

  simply argue to the jury that Buckner’s “nervousness” meant his

  story was not credible; she specifically referenced his refusal to

  consent to give a DNA sample. Cf. United States v. Clariot, 655 F.3d

  550, 555-56 (6th Cir. 2011) (“The exercise of a constitutional right,

  whether to refuse to consent to a search, to refuse to waive Miranda

  rights or to decline to testify at trial, is not evidence of guilt. And

  evidence of nervousness in the context of being asked to waive some

  of these rights is a weak, if indeed even legitimate, indicator of

  criminal behavior.” (citing, among other cases, Wainwright v.

  Greenfield, 474 U.S. 284, 295 (1986), and Florida v. Royer, 460 U.S.

  491, 507 (1983))).

¶ 37   The prosecutor did not reference Buckner’s refusal to impeach

  or rebut a specific claim he made (e.g., that he cooperated with the

  investigation). The People contend that the refusal evidence

  suggested that Buckner was dishonest during his interview and


                                      15
  that the prosecutor properly argued the evidence that way. But,

  considering the facts of this case, the only “dishonesty” in

  Buckner’s interview that could be impeached by his refusal to

  consent to a DNA test was his claim that he did not do what J.D.

  alleged. In other words, the only claim the refusal evidence

  impeached or rebutted was Buckner’s claim that he was not guilty.

¶ 38   Considered in context, the prosecutor used Buckner’s refusal

  to voluntarily provide a DNA sample to infer his guilty knowledge or

  consciousness of guilt, a prohibited purpose. Pollard, ¶ 28.

  Therefore we conclude that the prosecutor’s statement was

  improper.

                        3.   Justice for the Victim

¶ 39   Buckner contends that the prosecutor improperly asked the

  jury to do justice for the victim. We agree.

¶ 40   A prosecutor may not “pressure jurors by suggesting that

  guilty verdicts are necessary to do justice for a sympathetic victim.”

  People v. Marko, 2015 COA 139, ¶ 221 (quoting People v. McBride,

  228 P.3d 216, 223 (Colo. App. 2009)), aff’d on other grounds, 2018

  CO 97; see also United States v. Young, 470 U.S. 1, 18 (1985) (“The

  prosecutor was also in error to try to exhort the jury to ‘do its job’;


                                     16
  that kind of pressure, whether by the prosecutor or defense

  counsel, has no place in the administration of criminal justice.”); cf.

  Domingo-Gomez, 125 P.3d at 1049 (“The prosecutor should not

  make arguments calculated to appeal to the prejudices of the jury”

  and “should refrain from argument which would divert the jury

  from its duty to decide the case on the evidence.” (quoting ABA

  Standards § 3-5.8)).

¶ 41   During rebuttal closing argument, referencing J.D., a different

  prosecutor argued, “Her day of justice is a long time coming. That’s

  today. Hold him accountable for what he did to that girl that

  night.” Defense counsel did not object. The prosecutor’s plea for

  justice for J.D. was the last thing the jury heard before being

  instructed regarding the verdict forms and taken back to the jury

  room to begin deliberations.

¶ 42   A prosecutor may not pressure jurors to “do justice” for a

  victim. The prosecutor’s final statement to the jury in rebuttal

  closing argument did just that. It was improper.

            4.    The Improper Comments Require Reversal

¶ 43   Because Buckner’s counsel did not object at trial, reversal is

  not warranted in the absence of plain error. Pollard, ¶ 22. Plain


                                    17
  error is both obvious and substantial. Id. at ¶ 24. Plain error is

  error that is “so clear-cut, so obvious, that a trial judge should be

  able to avoid it without benefit of objection.” Id. at ¶ 39. For an

  error to be this obvious, it must contravene a clear statutory

  command, a well-settled legal principle, or Colorado case law. Id. at

  ¶ 40; People v. Ujaama, 2012 COA 36, ¶ 42. To be substantial, an

  error must so undermine the fundamental fairness of the trial itself

  as to cast serious doubt on the reliability of the judgment of

  conviction. Pollard, ¶ 43.

¶ 44   We first conclude that allowing the prosecutors’ statements

  was obvious error. The first prosecutor’s use of evidence that

  Buckner refused to consent to a DNA test was obviously improper

  because (1) a DNA test is a search, Lancaster, ¶ 14; (2) a person has

  the constitutional right to refuse to consent to a warrantless search,

  Pollard, ¶ 26; (3) it is “well settled” that a person cannot be

  penalized for exercising a constitutional privilege, id. at ¶ 25; and

  (4) the prosecution may not use evidence of a person’s refusal to

  consent to a search to infer guilt, id. at ¶¶ 28, 30. The second

  prosecutor’s statements to the jury saying that the victim’s “day of

  justice” is “today” and imploring the jury to hold Buckner


                                     18
  accountable for “what he did to that girl that night” were obviously

  improper because a prosecutor may not “pressure jurors by

  suggesting that guilty verdicts are necessary to do justice for a

  sympathetic victim.” Marko, ¶ 221 (quoting McBride, 228 P.3d at

  223).

¶ 45      Having determined that allowing the prosecutors’ statements

  was obvious error, we must next determine whether reversal is

  warranted. Wend, 235 P.3d at 1096.

¶ 46      We “review the combined prejudicial impact of the prosecutor’s

  improper statements” to determine whether their cumulative effect

  “so prejudiced the jury’s verdict as to affect the fundamental

  fairness” of Buckner’s trial. Domingo-Gomez, 125 P.3d at 1053.

  “Factors to consider include the language used, the context in

  which the statements were made, and the strength of the evidence

  supporting the conviction.” Id.; see also Wend, 235 P.3d at 1098

  (“We focus on the cumulative effect of the prosecutor’s statements

  using factors including the exact language used, the nature of the

  misconduct, the degree of prejudice associated with the

  misconduct, the surrounding context, and the strength of the other

  evidence of guilt.”); People v. Nardine, 2016 COA 85, ¶ 65 (same).


                                     19
  And although “‘[t]he lack of an objection may demonstrate defense

  counsel’s belief that the live argument, despite its appearance in a

  cold record, was not overly damaging,’ such deference must be

  tempered to allow an appellate court to correct particularly

  egregious errors.” Nardine, ¶ 64 (quoting People v. Rodriguez, 794

  P.2d 965, 972 (Colo. 1990)). “Ensuring fundamental fairness in

  trial is the beacon of plain error review.” Id.

¶ 47   In Pollard, ¶¶ 18-47, a division of this court considered

  whether it was plain error to allow the prosecution to introduce

  evidence that the defendant did not allow police to search his car

  and then argue to the jury that it should infer guilt from that

  evidence. In closing argument, the prosecutor in that case argued

  to the jury, “And when you consider [the defendant telling police not

  to look in his car] your reason and common sense tells you what

  does he have to hide? Why not let him go in?” Id. at ¶ 21. Because

  the evidence against the defendant was “far from overwhelming”

  and because the prosecutor’s improper comment on the defendant’s

  refusal to consent to the search went directly to his theory of

  defense — that he did not knowingly possess the drugs in question

  — the division concluded that “the recurring references to


                                     20
  defendant’s refusal to consent to the search, and the prosecution’s

  explicit use of that evidence to imply guilty knowledge on his part,

  cast serious doubt on the reliability of his conviction, necessitating

  reversal for a retrial.” Id. at ¶¶ 44, 47.

¶ 48   Similarly here, the evidence against Buckner was not

  overwhelming. J.D. claimed that Buckner subjected her to hours of

  physical and sexual abuse, during which he held or repeatedly

  obtained an erection sufficient to engage in oral sex, vaginal

  intercourse, and anal intercourse, and ejaculated multiple times.

  Buckner’s theory of the case was that J.D. had been physically

  assaulted by her girlfriend and that he and J.D. had some kind of

  consensual encounter thereafter that did not include intercourse.

  The indisputable physical evidence — the fact that Buckner’s DNA

  was found on J.D. — was consistent with both stories. Thus, the

  case hinged on credibility; to convict Buckner, the jury had to

  believe J.D.

¶ 49   The prosecutor’s use of Buckner’s refusal to consent to provide

  a DNA sample went directly to whether the encounter was

  consensual. Buckner admitted he and J.D. had contact. So, if the

  contact was consensual, why would Buckner not give up his DNA?


                                      21
  Why did the prosecution have to get a court order to collect it?

  What was he trying to hide? The prosecutor’s comments on

  Buckner’s refusal had but one objective: to induce the jury to infer

  guilt. See Prescott, 581 F.2d at 1352.

¶ 50   Aside from a consciousness of guilt improperly inferred from

  Buckner’s refusal, the other affirmative evidence supporting only

  J.D.’s account was her physical injuries. The prosecution in the

  second trial relied on the fact that J.D. had been beaten to support

  its theory that what happened between J.D. and Buckner was a

  violent sexual assault rather than a consensual encounter. But

  J.D. admitted that she got into a fight with her girlfriend on the

  evening in question, although she denied it was a physical fight.

  And the first jury acquitted Buckner of the assault charges,

  suggesting it did not believe J.D. when she said Buckner was the

  one who beat her up, and hung on the sexual assault and

  kidnapping charges, suggesting the evidence on those counts was

  not overwhelming. The prosecution and defense proceeded on the

  same theories in the second trial.

¶ 51   J.D. also had credibility issues. She admittedly fabricated a

  detailed account of being abducted and assaulted in an alley and


                                    22
  told police and medical professionals that her physical injuries were

  caused by that attack. She was also impeached several times

  during her testimony at trial for giving details about the assault

  that were different from those to which she had previously testified

  under oath.

¶ 52   For his part, and although the jury was free to reject it,

  Buckner offered evidence corroborative of his defense, including

  testimony from his ex-girlfriend that he was incapable of getting or

  maintaining an erection and testimony from a friend who observed

  physical injuries on J.D. before she claimed Buckner assaulted her.

¶ 53   In sum, the evidence was not overwhelming.4 And in such a

  case, the prosecutor’s argument assumes greater significance and


  4 We are not persuaded by the People’s argument that any error
  could not have been prejudicial because Buckner relied on the
  portion of his interview with the detective that he now argues was
  inadmissible. Cf. People v. Pollard, 2013 COA 31M, ¶¶ 34-38
  (concluding that the defendant did not invite error by referencing
  and relying on improperly admitted evidence of his refusal to
  consent to a search). We have not (and need not have) determined
  whether admitting the evidence was erroneous; we have concluded
  that the prosecutor engaged in improper conduct by using the fact
  that Buckner did not voluntarily provide the detective with a DNA
  sample to infer consciousness of guilt. But even if the interview
  was admissible, and even if Buckner relied on the interview during
  trial, the prosecutor was obliged not to use the evidence to penalize


                                    23
  weighs more heavily on the jury’s decision than it might otherwise.

  See Domingo-Gomez, 125 P.3d at 1055 (Bender, J., dissenting).

¶ 54   Although, for these reasons, we could conclude that the

  prosecutor’s improper use of Buckner’s refusal to consent to

  provide a DNA sample, by itself, warrants reversal under the plain

  error standard, we do not view such improper comments in

  isolation. See id. at 1054 (majority opinion) (requiring review of the

  cumulative effect of the prosecutor’s improper statements). Recall

  that the last thing a prosecutor asked the jury to do before it began

  deliberating was to give the victim justice. The prejudice resulting

  from this statement likely was exacerbated by its timing. “Rebuttal

  closing is the last thing a juror hears from counsel before

  deliberating, and it is therefore foremost in their thoughts.” Id. at

  1052.

¶ 55   Because the outcome of the case depended on the jury’s

  decision regarding whose story to believe, one prosecutor’s misuse

  of Buckner’s refusal to consent to a DNA test to infer his guilt

  combined with another prosecutor’s plea to the jury to do justice for



  Buckner for exercising a constitutionally protected right. Id. at
  ¶ 25.

                                    24
  the victim undermined the fundamental fairness of Buckner’s trial

  and cast doubt on the reliability of the jury’s verdict. Accordingly,

  we reverse his convictions for kidnapping and sexual assault and

  remand the case for retrial.

                           B.   Rape Shield Hearing

¶ 56       Buckner contends that the district court erred by denying his

  renewed motion for a rape shield hearing in advance of his second

  trial. We agree and address this contention as it is likely to arise on

  remand. See People v. Stewart, 2017 COA 99, ¶ 64 (J. Jones, J.,

  concurring in part and dissenting in part) (“[O]ur common practice

  is to address contentions that pertain to issues likely to arise on

  remand. . . . [T]he interest in judicial efficiency demands that we do

  so.”).

                 1.    Standard of Review and Applicable Law

¶ 57       The purpose of Colorado’s rape shield statute is to protect

  sexual assault victims from humiliating public fishing expeditions

  into their past sexual conduct. People v. Cook, 2014 COA 33, ¶ 36.

  To that end, the statute creates a presumption that evidence of an

  alleged victim’s prior or subsequent sexual conduct is irrelevant to

  the criminal trial. § 18-3-407(1); see People v. Weiss, 133 P.3d


                                       25
  1180, 1185 (Colo. 2006). There are, however, several exceptions to

  this general rule. See Weiss, 133 P.3d at 1185-86.

¶ 58   As relevant here, the rape shield statute allows a defendant to

  offer “evidence that the victim . . . has a history of false reporting of

  sexual assaults” if the procedure outlined in the statute is followed.

  § 18-3-407(2); Lancaster, ¶ 36. Under this procedure, the moving

  party is required to file a written motion setting forth “an offer of

  proof of the relevancy and materiality” of the evidence. § 18-3-

  407(2)(a). The motion must be accompanied by an affidavit stating

  the offer of proof. § 18-3-407(2)(b).

¶ 59   An offer of proof typically states (1) what the anticipated

  testimony of the witness would be if the witness were permitted to

  testify; (2) the purpose and relevance of the testimony sought to be

  introduced; and (3) all the facts necessary to establish the

  testimony’s admissibility. Weiss, 133 P.3d at 1186-87. It is a

  “preview of the evidence a party is prepared to introduce at an

  evidentiary hearing” and “consists of allegations that the party’s

  attorney represents would be proven if the court granted the

  hearing.” People v. Marx, 2019 COA 138, ¶ 46.




                                     26
¶ 60   If the court finds that the offer of proof is sufficient, it must

  notify the other party of this finding. § 18-3-407(2)(c). If the

  prosecution stipulates to the facts in the offer of proof, then the

  court must rule on the motion based on the offer of proof without

  an evidentiary hearing. Id. Otherwise, the court must set the

  matter for an in camera hearing before trial. Id. At the conclusion

  of the hearing, if the court finds that the evidence proposed to be

  offered regarding the sexual conduct of the victim is relevant to a

  material issue in the case, it shall order that the evidence may be

  introduced and prescribe the nature of the evidence or questions to

  be permitted. § 18-3-407(2)(e).

¶ 61   To warrant a hearing, the defendant’s offer of proof must

  “articulate facts which, if demonstrated at the evidentiary hearing

  by a preponderance of the evidence, would show that the alleged

  victim made multiple prior or subsequent reports of sexual assault

  that were in fact false.” Weiss, 133 P.3d at 1182. Proof by a

  preponderance of the evidence requires that the evidence must

  “preponderate over, or outweigh, evidence to the contrary.” Marx,

  ¶ 49 (quoting City of Littleton v. Indus. Claim Appeals Off., 2016 CO

  25, ¶ 38). In the absence of such a showing, the evidence is


                                     27
  “irrelevant, immaterial, and inadmissible in the case at trial.”

  Weiss, 133 P.3d at 1189.

¶ 62   Although a defendant may offer more evidence at the hearing

  than that set forth in the offer of proof, the offer of proof itself must

  make the threshold showing. In other words, if the defendant

  established only the facts alleged in the offer of proof at the

  evidentiary hearing, those facts must be sufficient to establish, by a

  preponderance of the evidence, that the alleged victim made

  multiple prior or subsequent false reports of sexual assault.

¶ 63   We review a trial court’s determination of the admissibility of

  evidence under the rape shield statute for an abuse of discretion,

  but we review its interpretation of the rape shield statute de novo.

  Id. A court abuses its discretion when its ruling is manifestly

  arbitrary, unreasonable, or unfair, or is based on an erroneous view

  of the law. People v. Osorio-Bahena, 2013 COA 55, ¶ 21.

                       2.    Additional Background

¶ 64   Twenty-one days before his first trial, Buckner filed a motion

  requesting an evidentiary hearing to determine the admissibility of

  evidence that J.D. had a history of making false allegations of

  sexual assault. In the motion, Buckner alleged that J.D. had made


                                     28
  “at least two false allegations of sexual assault,” both of which were

  against J.B. — the father of J.D.’s daughter (who was born in

  2008). The two alleged instances were that (1) J.D. falsely accused

  J.B. of sexually assaulting her on the occasion that her child was

  conceived, and (2) J.D. falsely accused J.B. of sexually assaulting

  her on a later occasion when J.B. visited J.D. at J.D.’s mother’s

  house to spend time with their daughter.

¶ 65     The motion was accompanied by an affidavit signed by

  Buckner’s attorney. With respect to the first allegedly false report,

  the affidavit attested that, among other things, J.D.’s mother had

  provided defense counsel with a recording of a telephone

  conversation between J.D. and her girlfriend wherein J.D. admitted

  that she falsely told several people that her daughter was conceived

  as a result of a sexual assault committed by J.B. when, in fact, J.D.

  and J.B. were in a relationship at the time and the sexual

  encounter was consensual. According to the affidavit, J.D. further

  admitted that she had concocted the story to prevent the girlfriend

  from being angry with her for being in a prior relationship with a

  man.




                                    29
¶ 66   With respect to the second allegedly false report, the affidavit

  attested that J.B. had reported to defense counsel that he had

  consensual sex with J.D. one night while he was at J.D.’s mother’s

  home visiting his daughter and that thereafter, in November 2014,

  J.D.’s girlfriend contacted him via Facebook and accused him of

  sexual assault. The affidavit relayed J.D.’s mother’s observations

  about this incident as well, which corroborated J.B.’s report that

  the encounter was consensual.

¶ 67   Buckner’s motion acknowledged that section 18-3-407(2)

  “generally requires a written motion to be filed at least thirty-five

  days prior to trial in order for the [c]ourt to consider admitting

  evidence governed by the Rape Shield statute,” but it argued that

  good cause existed for the court to accept the untimely motion.

¶ 68   Five days before Buckner’s first trial was scheduled to begin,

  the district court held a hearing on Buckner’s untimely rape shield

  motion. The court allowed the parties to present argument but did

  not allow the parties to present evidence — specifically, the court

  invited the parties to address the issues of whether there was good

  cause for the late filing and whether Buckner had alleged multiple

  allegations of false reporting.


                                     30
¶ 69   Following the hearing, the court concluded that there was not

  good cause for the late filing and that the affidavit attached to

  Buckner’s motion was insufficient to establish more than one prior

  false report. Specifically, the court did not view J.B.’s report that

  J.D.’s girlfriend had contacted him via Facebook in 2014 and

  accused him of sexual assault as “sufficient to establish a sufficient

  offer of proof with respect to any prior false report.” The court cited

  Weiss and clarified that a “history” of false reporting required more

  than one such false report. The court denied Buckner’s motion

  without further hearing and the case proceeded to trial.

¶ 70   Before the second trial, Buckner timely renewed his motion for

  a hearing under the rape shield statute and attached a new affidavit

  signed by his attorney. With respect to the second allegedly false

  report, the second affidavit stated that the circumstances made

  clear that J.D. told her girlfriend that J.B. had assaulted her and

  that the girlfriend subsequently accused J.B. of sexual assault

  through Facebook messages.

¶ 71   The district court summarily denied the motion, stating that

  “[t]he motion was filed and denied in advance of the first trial in this

  matter. The motion asserts no new grounds that would satisfy the


                                    31
  statutory criteria or cause the Court to reconsider its previous

  denial of the motion.”

¶ 72   After the second jury convicted Buckner of kidnapping and

  sexual assault, Buckner filed a timely motion for a new trial

  pursuant to Crim. P. 33 in which he argued that the district court

  erred by denying his request for a rape shield hearing. The court

  summarily denied the motion for new trial.

                               3.    Analysis

¶ 73   Buckner contends that the district court erred by denying him

  an evidentiary hearing on his rape shield motion. Specifically, he

  contends that the district court erred by concluding that his motion

  and affidavit did not sufficiently allege more than one false report of

  sexual assault. We agree.

¶ 74   To resolve this contention, we must first address a novel

  question of statutory interpretation. If the defendant follows the

  required procedure, the rape shield statute creates an exception to

  the general rule that a victim’s sexual conduct is presumptively

  irrelevant for “evidence that the victim . . . has a history of false

  reporting of sexual assaults.” § 18-3-407(2) (emphasis added).

  Because Buckner’s motion did not allege that J.D. falsely reported


                                     32
  any prior sexual assault to “police or any other authority that might

  result in repercussions for J.B.,” the People contend that Buckner

  failed to allege that J.D. falsely “reported” anything. In other words,

  the People contend that the allegedly false “report” must be made

  “to authorities” for it to qualify as “false reporting” under the rape

  shield statute. We disagree.

¶ 75   When interpreting statutes, our primary goal is to ascertain

  and give effect to the legislative intent. People v. Sosa, 2019 COA

  182, ¶ 12. To do so, we look first at the language of the statute,

  giving words and phrases their plain and ordinary meanings if the

  language is clear and unambiguous. Id. In applying the plain

  meaning of a statute, we must give consistent effect to all its parts

  and construe each provision in harmony with the overall statutory

  design. Id. at ¶ 13. When a statutory term is undefined, we

  construe it in accordance with its ordinary meaning. Id.

¶ 76   Section 18-3-407(2) states simply that “evidence that the

  victim . . . has a history of false reporting of sexual assaults” may

  be admissible if the defendant satisfies the statutory procedures.

  The statute does not mandate that such reports be made to “law

  enforcement” or to “the authorities.” It does not specify to whom


                                     33
  the allegedly false report must be made. “[W]e respect the

  legislature’s choice of language, and we do not add words to or

  subtract words from a statute.” People ex rel. Rein v. Meagher, 2020

  CO 56, ¶ 22. And we note that, if the General Assembly had

  intended that only formal reports to law enforcement agencies be

  considered when evaluating whether a victim “has a history of false

  reporting” it could have made that intention clear, as it has in other

  contexts. See, e.g., § 16-2.7-102(1), C.R.S. 2021 (“Any person . . .

  may make a missing person report to a law enforcement agency.”);

  § 18-1-711(1)(a), C.R.S. 2021 (providing immunity to any person

  who “reports in good faith an emergency drug or alcohol overdose

  event to a law enforcement officer, to the 911 system, or to a

  medical provider”); § 18-6.5-108(1)(a), C.R.S. 2021 (requiring a

  person who observes the mistreatment of an at-risk elder to “report

  such fact to a law enforcement agency”).

¶ 77   The term “reporting” is not defined in the statute. Courts may

  refer to dictionary definitions to determine the plain and ordinary

  meaning of undefined statutory terms. People v. Serra, 2015 COA

  130, ¶ 52. The dictionary defines “report” to include, among other

  things, “a written or spoken description of a situation, event, etc.,”


                                    34
  “a usually detailed account,” or “an account spread by common

  talk.” Merriam-Webster Dictionary, https://perma.cc/8ME4-

  D8HQ. This common definition contains no requirement that a

  “report” be made to a particular audience or recipient.

¶ 78   In the absence of a clear directive from the General Assembly

  that a victim’s “history of false reporting” for purposes of the rape

  shield statute be limited to only those false reports made to law

  enforcement or other “authorities,” we decline to engraft such a

  limitation.

¶ 79   The People appear to concede that, if a victim’s comments

  during a “private conversation” can be considered a “report” for

  purposes of the rape shield statute, then Buckner’s offer of proof

  sufficiently demonstrated one instance of allegedly false reporting

  (when J.D.’s daughter was conceived). The affidavit alleged that

  J.D.’s mother provided defense counsel with a recording of a

  conversation during which J.D. admitted to her girlfriend that “she

  had falsely told several people that her daughter . . . was conceived

  as a result of a sexual assault committed by [J.B.] when, in reality,

  the two were in a relationship and the sexual encounter was

  consensual.” We conclude that the facts alleged in the offer of


                                    35
  proof, if established at the hearing by a preponderance of the

  evidence, would be sufficient to prove this first instance of alleged

  false reporting.

¶ 80   But the People argue that the district court correctly

  concluded that Buckner failed to sufficiently demonstrate a second

  instance of allegedly false reporting (regarding the night at J.D.’s

  mother’s house). Specifically, the People argue that Buckner

  presented no evidence that J.D. was the person who made the

  second allegedly false report and that it was unclear whether J.D.’s

  girlfriend’s messages to J.B. referred to the first allegedly false

  report or the second allegedly false report. Based on the facts

  alleged in the second affidavit, however, we disagree.

¶ 81   The affidavit alleged that defense counsel had spoken with

  J.B., who reported that he had consensual sex with J.D. one night

  while he was at J.D.’s mother’s home visiting his daughter. The

  affidavit also alleged that J.D.’s mother reported that J.B. had

  visited the residence to spend time with his daughter and ended up

  spending the night. J.D.’s mother reported observing J.B. and J.D.

  “lying in bed together, close together, ‘spooning’ with one another”

  and that J.D. “gave no indication anything out of the ordinary had


                                     36
  occurred the previous night.” The affidavit alleged that, after the

  visit, in November 2014, J.D.’s girlfriend contacted J.B. via

  Facebook and accused him of sexual assault. The affidavit also

  stated that the circumstances surrounding J.B.’s overnight stay

  with J.D. at her mother’s house, followed by J.D.’s girlfriend’s

  Facebook accusations, “make clear that [J.D.] told [her girlfriend]

  that J.B. had assaulted her, and that [the girlfriend] subsequently

  accused J.B. of sexual assault through Facebook messages.”

¶ 82   From this evidence it would be reasonable to infer that

  (1) J.D.’s girlfriend’s Facebook accusations referred to the alleged

  sexual assault on the night J.B. visited his daughter and stayed

  with J.D. (rather than referring to an incident alleged to have

  occurred over six years earlier), and (2) J.D. was the person who

  told her girlfriend she had been sexually assaulted on that

  occasion.

¶ 83   We acknowledge that the evidence described in the affidavit

  was circumstantial, rather than direct. See COLJI-Crim. D:01

  (2020) (defining circumstantial evidence as indirect evidence “based

  on observations of related facts that may lead you to reach a

  conclusion about the fact in question”). But in determining the


                                    37
  sufficiency of evidence, the law makes no distinction between direct

  and circumstantial evidence. People v. Bennett, 183 Colo. 125, 131,

  515 P.2d 466, 469 (1973); People v. Medina, 51 P.3d 1006, 1013

  (Colo. App. 2001), aff’d sub nom. Mata-Medina v. People, 71 P.3d

  973 (Colo. 2003).

¶ 84   In addition, that the facts may be disputed or may lead to

  other reasonable inferences is of no consequence at this stage. The

  rape shield statute makes clear that if the offer of proof is sufficient

  and if the prosecution does not stipulate to the facts contained in

  the offer of proof, “the court shall set a hearing to be held in camera

  prior to trial.” § 18-3-407(2)(c) (emphasis added).

¶ 85   Although it is a close call, we conclude that the facts described

  in the affidavit — if proved by a preponderance of the evidence at a

  hearing — would be sufficient to establish multiple instances of

  false reporting. See Weiss, 133 P.3d at 1184. Thus, we conclude

  that the district court erred by denying Buckner a hearing on his

  motion.

¶ 86   By so concluding, however, we do not intend to minimize what

  must be shown by an offer of proof to justify a hearing. Courts

  should remain mindful of the purpose of the rape shield statute to


                                     38
  protect victims of sexual assault “from humiliating and public

  exposure of intimate details of their lives absent a ‘preliminary

  showing that evidence thus elicited will be relevant to some issue in

  the pending case.’” Marx, ¶ 41 (quoting People v. McKenna, 196

  Colo. 367, 371-72, 585 P.2d 275, 278 (1978)).

                            III.   Conclusion

¶ 87   The judgment of conviction is reversed and the case is

  remanded for a new trial. If Buckner renews his motion to admit

  evidence that J.D. has a history of false reporting of sexual assaults

  based on the same offer of proof, the district court shall conduct an

  evidentiary hearing under section 18-3-407(2) to determine whether

  such evidence is admissible.

       JUDGE LIPINSKY concurs.

       JUDGE FURMAN concurs in part and dissents in part.




                                    39
       JUDGE FURMAN, concurring in part and dissenting in part.

¶ 88   The majority concludes that the combined prejudice of the

  prosecutor (1) stating that Buckner refused to voluntarily provide

  DNA and (2) asking for justice for the victim during closing remarks

  requires reversal under a plain error standard. I disagree that these

  brief statements whether considered individually or cumulatively

  “so undermined the fundamental fairness of the trial itself so as to

  cast serious doubt on the reliability of the judgment of conviction.”

  See Hagos v. People, 2012 CO 63, ¶ 14 (quoting People v. Miller, 113

  P.3d 743, 750 (Colo. 2005)). Therefore, I respectfully dissent from

  this portion of the majority’s opinion. In all other respects, I

  concur.

                        I.   The Evidence at Trial

¶ 89   During an interview, a detective asked Buckner if he would

  take a DNA test. She briefly explained how DNA worked and what

  it could show in his case. The detective then told Buckner that she

  might seek a court order for a DNA test and, before he gave her a

  definitive answer as to whether he would submit to testing, she told

  him, “[W]e’ll go ahead and do it that way.”




                                     40
               II.   The Prosecutor’s Closing Argument

¶ 90   During closing argument, the prosecutor made these

  comments (among others):

           Let’s look at two sides to the story. Let’s look
           at the two sides. You heard -- we’ve gone
           through [J.D.’s] side. Let’s look at [Buckner’s]
           side. He denies any type of sexual contact
           whatsoever with [J.D.].

           The detective was very clear with him; you’ve
           heard and seen that video statement. She was
           very clear. Detective: You didn’t have any kind
           of sexual intercourse with her? Defendant: I
           didn’t do this to this girl. Detective: She’s
           saying you’re the person that did this -- did
           that; that it was against her will. Defendant:
           No. Detective: She’s saying that you raped her
           with force while beating her up. Defendant:
           See, I didn’t do that. He denies [she] was even
           in [his] apartment.

           Detective: Did she ever come into your
           apartment that night? Defendant: The
           apartment is small. Detective: No. I mean,
           like, into your apartment, like into your
           bedroom at all. Defendant: Come on, Man.
           Detective: I’m asking you because this is stuff
           she’s telling me. Defendant: No. That’s a lie.

           He refuses to give his DNA sample to [the
           detective]. In fact, he gets visibly nervous,
           starts stuttering on the interview when she’s
           asking about the DNA. He didn’t give enough
           information to her for her to be able to contact
           [J.D.’s friend]. And, in fact, [J.D.’s friend]
           never contacted the detective.


                                  41
  (Emphasis added.)

              III.   Defense Counsel’s Closing Argument

¶ 91   During closing argument, defense counsel made these

  comments (among others):

           Upstairs, in the upstairs apartment directly
           above [Buckner] were [J.D.] and [J.D.’s
           girlfriend].

           They got into a fight. And they got into a fight
           that wasn’t simply a verbal argument. It
           wasn’t simply a verbal argument where
           pictures got pulled off the wall, some
           stomping, but a full-on domestic violence
           altercation in which [J.D.] got beat up.

           [J.D.] and [J.D.’s girlfriend] then came
           downstairs. The decision got made between
           the two of them -- [J.D.’s girlfriend] was
           leaving. They came downstairs. They knocked
           on that door; and when Mr. Buckner
           answered, they asked Mr. Buckner, Please,
           please do not call the police. Don’t call the
           police.

           And [Buckner] didn’t want to call the police.
           He had no interest in involving law
           enforcement. He definitely did want [J.D.] to
           get out of there. He wanted [J.D.] to leave
           because she was beating up her girlfriend, and
           there’s an altercation going on upstairs.

           So whether he encouraged or not, he stepped
           in and [J.D.’s girlfriend] left. Then he and
           [J.D.] are alone together. And at some point,


                                  42
she comes back into his apartment, whether
she was in his apartment on that evening or
some other occasion, got the information about
some of the contents of the apartment. We
don’t necessarily know. But she -- they were
hanging out alone together.

She had been drinking, per her own
admission. And at some point, she starts
hugging up on him or some kind of a
consensual encounter in which his DNA gets
on her. That’s what took place. It was short of
any form of sexual intercourse; that we know
that [Buckner] cannot get an erection. And it
certainly wasn’t the violent attack that’s been
described.

Now, when we talk about [Buckner’s] story, I
want to direct your attention to all of the
things, because the district attorney read some
portions of the transcript of [Buckner’s]
videotaped interview with the detective -- . . . ,
who is seated over in the courtroom -- read
some portions of the transcript. What I want
you to do when you go back to deliberate, I
want you to watch that video again. And I
want you to watch a couple of things very
closely.

Remember this is taking place -- this interview
is taking place the following week after this
incident supposedly occurred. And remember
that the interview didn’t happen because [the
detective] came downstairs, came to [Buckner],
said, Hey, I want to speak with you. Will you
please speak with me? The interview
happened because [Buckner] went to her. He
wanted to talk to her because he didn’t know



                       43
            why he was even in there. He didn’t
            understand why he was in jail.

                   IV.   Rebuttal Closing Argument

¶ 92   During rebuttal closing argument, the prosecutor made these

  comments (among others):

            You guys determine what the facts are. We
            can stand up here and repeat over and over
            the testimony that you’ve already heard, give
            you our opinions on what we think the facts
            are, but it’s irrelevant. It’s your job to
            determine what the facts are.

            You’ve heard [J.D.] tell you what happened on
            September 17th, and you heard his version of
            events. You can believe all of it, you can
            believe part of it or you can believe none of it.
            Right. That’s what the judge told you in his
            instructions. If you believe what [J.D.] told
            you, [Buckner] is guilty of kidnapping and he’s
            guilty of sexual assault.

            They want you to take a good long, hard look
            at [Buckner’s] statements. It’s your evidence,
            but their argument is that [Buckner] is here
            because [J.D.’s girlfriend] assaulted [J.D.].

            ....

            And that proof, ladies and gentlemen, is in the
            DNA. The thing about DNA, it doesn’t choose
            sides. It doesn’t change its story. It doesn’t
            forget details. You don’t have to believe in it
            for it to be true.




                                   44
             Her day of justice is a long time coming. That’s
             today. Hold him accountable for what he did
             to that girl that night.

  (Emphasis added.)

                               V.    Analysis

¶ 93   Our supreme court in Hagos, ¶ 23, stated that “[p]lain error

  review allows the opportunity to reverse convictions in cases

  presenting particularly egregious errors, but reversals must be rare

  to maintain adequate motivation among trial participants to seek a

  fair and accurate trial the first time.” “Because this standard was

  formulated to permit an appellate court to correct ‘particularly

  egregious errors,’ Wilson v. People, 743 P.2d 415, 420 (Colo. 1987),

  the error must impair the reliability of the judgment of conviction to

  a greater degree than under harmless error to warrant reversal.”

  Hagos, ¶ 14; see id. at ¶ 12 (explaining that reversal is required

  under the harmless error standard only if the error “substantially

  influenced the verdict or affected the fairness of the trial

  proceedings” (quoting Tevlin v. People, 715 P.2d 338, 342 (Colo.

  1986))). Reversing for prosecutorial misconduct in this case could

  blur the distinction between the plain error and harmless error

  standards. See id. at ¶¶ 12, 14.


                                     45
¶ 94   I conclude that these brief statements during closing

  arguments — (1) regarding Buckner’s refusal to voluntarily provide

  DNA and (2) requesting justice for the victim — did not affect the

  fundamental fairness of the proceedings to the degree required by

  plain error. See id. at ¶ 14; see also People v. Sepeda, 196 Colo. 13,

  25, 581 P.2d 723, 732 (1978) (“[W]e have held on numerous

  occasions that prosecutorial misconduct in closing arguments

  rarely, if ever, is so egregious as to constitute plain error, within the

  meaning of Crim. P. 52(b) . . . .”).

                       A.    Refusal to Provide DNA

¶ 95   Any purported refusal by Buckner to give DNA had little value

  to a disputed issue at trial. Buckner’s theory of defense was that

  the contact was consensual. And the jury heard evidence from the

  detective that Buckner appeared to be cooperative with the DNA

  testing. Our case, therefore, is unlike People v. Pollard, where the

  prosecutor’s improper comment on the defendant’s refusal to

  consent to a search went directly to the theory of defense. 2013

  COA 31M, ¶ 47.

¶ 96   The prosecutor’s comments were brief. And our supreme

  court has held that “[c]omments that were ‘few in number,


                                         46
  momentary in length, and were a very small part of a rather prosaic

  summation’ do not warrant reversal under the plain error

  standard.” Domingo-Gomez v. People, 125 P.3d 1043, 1053 (Colo.

  2005) (quoting People v. Mason, 643 P.2d 745, 753 (Colo. 1982)).

¶ 97   And, before closing arguments, the trial court instructed the

  jurors that they must “not allow bias” to influence their decision,

  and that the burden of proof is on the prosecution to prove “beyond

  a reasonable doubt the existence of all the elements necessary to

  constitute the crime charged.” See People v. Reed, 2013 COA 113,

  ¶ 28. I presume the jury understood and followed these

  instructions.

                       B.   Justice for the Victim

¶ 98   The very brief reference to justice for the victim was not so

  inflammatory or evocative of the jury’s sympathy as to cast serious

  doubt on the reliability of the judgment or undermine the

  fundamental fairness of the proceedings. See Hagos, ¶ 12.

¶ 99   This was not pervasive misconduct. See People v. Nardine,

  2016 COA 85, ¶ 65; see also Wend v. People, 235 P.3d 1089, 1098

  (Colo. 2010) (“We focus on the cumulative effect of the prosecutor’s

  statements using factors including the exact language used, the


                                    47
  nature of the misconduct, the degree of prejudice associated with

  the misconduct, the surrounding context, and the strength of the

  other evidence of guilt.”).

¶ 100   And the timing of this statement at the very end of rebuttal

  argument seems to support the implication that the absence of a

  defense objection reflects that the defense counsel did not think

  that this statement was overly damaging. See People v. Rodriguez,

  794 P.2d 965, 972 (Colo. 1990) (“The lack of an objection may

  demonstrate defense counsel’s belief that the live argument, despite

  its appearance in a cold record, was not overly damaging.” (quoting

  Brooks v. Kemp, 762 F.2d 1383, 1397 n.19 (11th Cir. 1985))).

  Buckner had given his closing argument, and the last few

  statements of rebuttal are similarly prominent in the mind of the

  listening defense counsel as they are in the mind of the jury.

¶ 101   In summary, I don’t think the two brief statements made by

  the prosecutor during closing arguments “so undermined the

  fundamental fairness of the trial itself so as to cast serious doubt

  on the reliability of the judgment of conviction.” Hagos, ¶ 14

  (quoting Miller, 113 P.3d at 750). In my view, therefore, this is not




                                    48
the rare case of plain error that our supreme court determined

warrants reversal. See Wend, 235 P.3d at 1098.




                                49